         Case 5:16-cv-04183-DDC Document 107 Filed 07/09/19 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

MELVIN HALE, PhD,                                  )
                                                   )
        Plaintiff                                  )
                                                   )
v.                                                 )      Case No. 16-cv-04183-DDC-KGG
                                                   )
JACKIE VIETTI, et al.,                             )
                                                   )
                       Defendants.                 )


                            DEFENDANTS’ OBJECTIONS TO
                          PLAINTIFF’S ADDITIONAL EXHIBITS

        COME NOW the Defendants and submit the following objections to Plaintiff’s additional

exhibits, 135 – 139.

                                         EXHIBITS

 NO.                     DESCRIPTION OF                               OBJECTION(S)

 135.    October 2, 2015 email from Hale to Cordle Re:           No objection
         Retaliation
 136.    Email to Cordle Re: Notification of non-reappointment   No objection
         Dec. 14, 2015
 137.    Email from Vietti RE: Lack of Action on Hate Crime      Relevance, Authentication,
         July 6, 2015
 138.    Cooling Off Period Definition proposed by Hale Aug      Relevance, Authentication
         27 2015                                                 Hearsay
 139.    Email from Wyatt to SLIM Sept. 10, 2015                 Relevance, Authentication


                                                   Respectfully submitted,

                                                   OFFICE OF ATTORNEY GENERAL
                                                   DEREK SCHMIDT

                                                   s/ Stanley R. Parker
                                                   Stanley R. Parker, KS #10971
                                                   Assistant Attorney General/Trial Counsel
                                                   Carrie A. Barney, KS #22872
                                                   Assistant Attorney General/Trial Counsel

                                        Page 1 of 2
         Case 5:16-cv-04183-DDC Document 107 Filed 07/09/19 Page 2 of 2




                                                      120 SW 10th Avenue, 2nd Floor
                                                      Topeka, Kansas, 66612-1597
                                                      Phone: (785) 368-8423
                                                             (785) 368-6695
                                                      Fax: (785) 291-3767
                                                      Email: stanley.parker@ag.ks.gov
                                                             carrie.barney@ag.ks.gov
                                                      Attorneys for Defendants




                                   CERTIFICATE OF SERVICE
I hereby certify that on this 9th day of July, 2019, I electronically filed the foregoing with the
Court using the CM/ECF system, and a notice of electronic filing was sent via the CM/ECF
system to all counsel of record and to Plaintiff Melvin Hale, a registered pro se participant who
receives electronic notification in the case, at reefresh@yahoo.com.

                                                      s/ Stanley R. Parker
                                                      Stanley R. Parker




                                           Page 2 of 2
